                      Case 10-24144                 Doc 45           Filed 10/30/18 Entered 10/30/18 10:24:44                                      Desc Main
                                                                      Document     Page 1 of 12




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Everett J. Berry                                                                §           Case No. 10-24144
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    05/27/2010 . The undersigned trustee was appointed on 01/03/2013 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             119,549.82

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        52,058.80
                                                     Bank service fees                                                               1,344.24
                                                     Other payments to creditors                                                       209.32
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  15,000.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               50,937.46

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 10-24144                  Doc 45          Filed 10/30/18 Entered 10/30/18 10:24:44                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/18/2010 and the
      deadline for filing governmental claims was 11/18/2010 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 8,477.49 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 8,477.49 , for a total compensation of $ 8,477.49 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 7.00 , for total expenses of $ 7.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/29/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                       Page:         1
                Case 10-24144               Doc 45       Filed 10/30/18 Entered 10/30/18 10:24:44                                  Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 12AND REPORT
                                                                          ASSET CASES
                                                                                                                                                     Exhibit A
Case No:              10-24144             BWB     Judge:     Bruce W. Black                   Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:            Everett J. Berry                                                         Date Filed (f) or Converted (c):    05/27/2010 (f)
                                                                                               341(a) Meeting Date:                07/15/2010
For Period Ending:    10/29/2018                                                               Claims Bar Date:                    11/18/2010


                           1                                       2                     3                      4                      5                  6

                  Asset Description                           Petition/             Est Net Value      Property Formally          Sale/Funds          Asset Fully
      (Scheduled and Unscheduled (u) Property)              Unscheduled          (Value Determined        Abandoned               Received by        Administered
                                                              Values              by Trustee, Less        OA=554(a)                the Estate            (FA)/
                                                                                 Liens, Exemptions,                                                 Gross Value of
                                                                                  and Other Costs)                                                    Remaining
                                                                                                                                                        Assets
  1. Checking Account (negative balance)                                  0.00                  0.00                                         0.00                FA

     Orig. Asset Memo: Imported from original petition
     Doc# 1
  2. Security Deposit                                                   203.00                  0.00                                         0.00                FA

     Orig. Asset Memo: Imported from original petition
     Doc# 1
  3. TV, Furniture                                                      200.00                  0.00                                         0.00                FA

     Orig. Asset Memo: Imported from original petition
     Doc# 1
  4. Normal Apparel                                                     100.00                  0.00                                         0.00                FA

     Orig. Asset Memo: Imported from original petition
     Doc# 1
  5. Potential class action lawsuit vs. Avandia Plain               Unknown                  Unknown                                  119,549.82                 FA
  6. Void (u)                                                             0.00                   N/A                                         0.00                FA
  7. Void (u)                                                             0.00                   N/A                                         0.00                FA
  8. Void (u)                                                             0.00                   N/A                                         0.00                FA
  9. Void (u)                                                             0.00                   N/A                                         0.00                FA
 10. Void (u)                                                             0.00                   N/A                                         0.00                FA
INT. Post-Petition Interest Deposits (u)                            Unknown                      N/A                                         0.00                FA


                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                    $503.00                 $0.00                                 $119,549.82               $0.00
                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                            Page:       2
             Case 10-24144               Doc 45         Filed 10/30/18            Entered 10/30/18 10:24:44                  Desc Main
011713--Assigned case after Waller resigned; Waller filed asset report 8/10; Pursuing mass tort lawsuit vs. Avandia; Waller hired special
counsel JOSHUA A. JONES and the Law Firm of AYLSTOCK,    Document
                                                              WITKIN, KREISPage        4 of 12PLLC on 8/12; Follow up with counsel.
                                                                               & OVERHOLTZ,
012313--Case open; Asset report filed; Special counsel hired.
                                                                                                                                            Exhibit A
Periodic contact with PI counsel regarding status of case and resolution.

123013--Litigation value listed as $1.00 because actual value is speculative at this time.

Reviewing value of secondary payor medicare lien -- Joji Takada 11/30/2014

Bankruptcy counsel hired after prior counsel withdrew from case; Continuing to review and evaluate secondary payor medicare lien and
release of funds. - Joji Takada 2/25/2015

PI counsel continues to review and evaluate secondary payor medicare lien and release of funds. - Joji Takada 6/21/2015

PI counsel continues to review and evaluate secondary payor medicare lien and release of funds. - Joji Takada 9/11/2015

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 12/22/2015

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 3/2/2016

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 5/20/2016

9019 settlement motion approved; Awaiting payment of settlement award. - Joji Takada 9/4/2016

9019 settlement motion approved; Awaiting payment of settlement award. - Joji Takada 11/24/2016

Awaiting remainder of settlement payment. - Joji Takada 2/15/2017

Awaiting remainder of settlement payment. - Joji Takada 8/5/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 10/1/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 12/15/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 3/28/2018

File unclaimed funds. - Joji Takada 6/8/2018




Initial Projected Date of Final Report (TFR): 12/31/2011          Current Projected Date of Final Report (TFR): 12/30/2018




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                             Page:         1
                        Case 10-24144           Doc 45 Filed 10/30/18
                                                                   FORM 2Entered 10/30/18 10:24:44                                      Desc Main
                                                ESTATE CASHDocument     Page 5 of 12 RECORD
                                                           RECEIPTS AND DISBURSEMENTS
           Case No: 10-24144                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee       Exhibit B
         Case Name: Everett J. Berry                                                                       Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX0189
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3497                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                            Separate Bond (if applicable):


     1              2                    3                                    4                                            5                  6                   7

Transaction     Check or      Paid To / Received From           Description of Transaction           Uniform Tran.   Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                                Code                                                Balance ($)
 03/06/17                   Aylstock Witkin Kreis       Settlement payment                                                $65,727.78                           $65,727.78
                            Overholz                    Additional $1553.92
                                                        to be received from
                                                        special counsel.
                                                        Gross Receipts                $117,995.90

                            Aylstock Witkin Kreis       Payment to trustee            ($47,819.93)    3210-000
                            Overholtz                   professional

                            Aylstock Witkin Kreis       Payment to trustee               ($652.38)    3220-000
                            Overholtz                   professional

                            Medicare Lien               Medical lien payoff              ($209.32)    4220-000

                            Common expense fund         Court ordered                  ($3,586.49)    2500-000
                                                        assessment
                    5                                   Potential class action        $117,995.90     1129-000
                                                        lawsuit vs. Avandia
                                                        Plain
 03/27/17           5       Aylstock Witkin Kreis       Settlement payment                            1129-000             $1,553.92                           $67,281.70
                            Overholtz                   Remaining
                                                        settlement payment
                                                        re PI litigation
 04/07/17                   Associated Bank             Bank Service Fee                              2600-000                                     $82.31      $67,199.39
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 05/05/17                   Associated Bank             Bank Service Fee                              2600-000                                     $96.68      $67,102.71
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 06/07/17                   Associated Bank             Bank Service Fee                              2600-000                                     $99.75      $67,002.96
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 07/10/17                   Associated Bank             Bank Service Fee                              2600-000                                     $96.40      $66,906.56
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 08/07/17                   Associated Bank             Bank Service Fee                              2600-000                                     $99.48      $66,807.08
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 09/08/17                   Associated Bank             Bank Service Fee                              2600-000                                     $99.32      $66,707.76
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 10/06/17                   Associated Bank             Bank Service Fee                              2600-000                                     $95.98      $66,611.78
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)




                                                                                  Page Subtotals:                         $67,281.70              $669.92

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                           Page:         2
                        Case 10-24144           Doc 45 Filed 10/30/18
                                                                   FORM 2Entered 10/30/18 10:24:44                                     Desc Main
                                                ESTATE CASHDocument     Page 6 of 12 RECORD
                                                           RECEIPTS AND DISBURSEMENTS
           Case No: 10-24144                                                                          Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Everett J. Berry                                                                     Bank Name: Associated Bank
                                                                                               Account Number/CD#: XXXXXX0189
                                                                                                                         Checking
  Taxpayer ID No: XX-XXX3497                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                           Separate Bond (if applicable):


     1              2                    3                                  4                                             5                  6                  7

Transaction     Check or      Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                             Code                                                 Balance ($)
 11/07/17                   Associated Bank             Bank Service Fee                            2600-000                                     $99.03      $66,512.75
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 12/07/17                   Associated Bank             Bank Service Fee                            2600-000                                     $95.70      $66,417.05
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 01/08/18                   Associated Bank             Bank Service Fee                            2600-000                                     $98.74      $66,318.31
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 02/07/18                   Associated Bank             Bank Service Fee                            2600-000                                     $98.60      $66,219.71
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 03/07/18                   Associated Bank             Bank Service Fee                            2600-000                                     $88.93      $66,130.78
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 04/06/18                   Associated Bank             Bank Service Fee                            2600-000                                     $98.32      $66,032.46
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 05/07/18         1001      Everett J. Berry            Exemption Reversal                          8100-000                              ($15,000.00)       $81,032.46
                            247 CATAPILLAR DRIVE,       Payment to be made
                            APT 402                     to clerk of
                            JOLIET, IL 60436            bankruptcy court as
                                                        unclaimed funds;
                                                        Transaction voided;
                                                        Copy of canceled
                                                        check retained.
 05/07/18                   Associated Bank             Bank Service Fee                            2600-000                                     $95.00      $80,937.46
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 05/07/18         1001      Everett J. Berry      Exemption                                         8100-001                                $15,000.00       $65,937.46
                            247 CATAPILLAR DRIVE, Debtor's PI
                            APT 402               exemption
                            JOLIET, IL 60436
 05/07/18         1002      US Bankruptcy Court Clerk Unclaimed Funds                               8100-002                                $15,000.00       $50,937.46
                            219 South Dearborn        Debtor's exemption
                            Chicago, Illinois 60604


                                                                            COLUMN TOTALS                                $67,281.70         $16,344.24
                                                                                   Less: Bank Transfers/CD's                  $0.00               $0.00
                                                                             Subtotal                                    $67,281.70         $16,344.24
                                                                                   Less: Payments to Debtors                  $0.00         $15,000.00
                                                                             Net                                         $67,281.70          $1,344.24




                                                                                Page Subtotals:                               $0.00         $15,674.32

              UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                               Page:       3
        Case 10-24144              Doc 45        Filed 10/30/18 Entered 10/30/18 10:24:44                   Desc Main
                                                  Document     Page 7 of 12
                                                                                                                              Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX0189 - Checking                                $67,281.70            $1,344.24           $50,937.46
                                                                                    $67,281.70            $1,344.24           $50,937.46

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:       $52,268.12
                               Total Net Deposits:              $67,281.70
                               Total Gross Receipts:          $119,549.82




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 7)
                  Case 10-24144                Doc 45       Filed 10/30/18 Entered 10/30/18 10:24:44                Desc Main
                                                             Document     Page 8 of 12
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 10-24144                                                                                                            Date: October 29, 2018
Debtor Name: Everett J. Berry
Claims Bar Date: 11/18/2010


Code #     Creditor Name And Address            Claim Class       Notes                                Scheduled           Claimed            Allowed
           Everett J. Berry                     Administrative                                             $0.00         $15,000.00         $15,000.00
99         247 CATAPILLAR DRIVE, APT
8100       402                                                    Debtor's personal injury exemption
           JOLIET, IL 60436


           Joji Takada                          Administrative                                             $0.00          $8,477.49          $8,477.49
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           Joji Takada                          Administrative                                             $0.00              $7.00              $7.00
100        6336 North Cicero Avenue
2200       Chicago, IL 60646
           trustee@takadallc.com


           Law Offices of Zane Zielinski PC     Administrative                                             $0.00          $2,695.00          $2,695.00
100        6336 N Cicero Ave #201
3210       Chicago, IL 60646




           Law Offices of Zane Zielinski PC     Administrative                                             $0.00             $16.11             $16.11
100        6336 N Cicero Ave #201
3220       Chicago, IL 60646




1          Internal Medicine And Family         Unsecured                                                  $0.00          $2,035.16          $2,035.16
300        C/O: Collection Professionals Inc
7100       P O Box 416
           La Salle, Il 61301


2          Internal Revenue Service             Unsecured                                                  $0.00       $133,964.65         $133,964.65
300        Centralized Insolvency Operations
7100       P.O. Box 21126
           Philadelphia, Pa 19114


3          Joliet Fire Department               Unsecured                                                  $0.00          $1,069.61          $1,069.61
300        Creditor Discount & Audit
7100       Po Box 213
           Streator, Il 61364


4          Silver Cross Hospital                Unsecured                                                  $0.00            $242.82            $242.82
300        Po Box 100
7100       Joliet, Il 60434




                                                                              Page 1                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                  Case 10-24144              Doc 45          Filed 10/30/18 Entered 10/30/18 10:24:44                                 Desc Main
                                                              Document     Page 9 of 12
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 10-24144                                                                                                                               Date: October 29, 2018
Debtor Name: Everett J. Berry
Claims Bar Date: 11/18/2010


Code #     Creditor Name And Address           Claim Class        Notes                                                Scheduled              Claimed              Allowed
5          Missouri Department Of Revenue      Unsecured                                                                   $0.00             $2,019.29            $2,019.29
300        Po Box 475
7100       Jefferson City Mo 65105                                Inherited case from prior trustee Brad Waller; Claim not on official form; Debtor did schedule obligation
                                                                  owed to Missouri Department of Revenue in substantially the same amount as claim filed; Attempts to
                                                                  contact MDR unsuccessful; Docket indicates court also attempted to contact claimant; Trustee believes
                                                                  claim is value as scheduled and filed; Does not believe using estate funds to object merely because of
                                                                  form a meaningful use of estate funds; Claimant to be paid roughly $600 on claim; Federal taxes being
                                                                  paid majority of estate funds. - Joji Takada 8/10/2018




           Case Totals                                                                                                      $0.00         $165,527.13          $165,527.13
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2                                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 10-24144              Doc 45     Filed 10/30/18 Entered 10/30/18 10:24:44             Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 10-24144
     Case Name: Everett J. Berry
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $               50,937.46

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Joji Takada                       $         8,477.49 $                0.00 $         8,477.49
      Trustee Expenses: Joji Takada                   $                7.00 $             0.00 $              7.00
      Attorney for Trustee Fees: Law Offices of
      Zane Zielinski PC                               $         2,695.00 $                0.00 $         2,695.00
      Attorney for Trustee Expenses: Law Offices
      of Zane Zielinski PC                       $                    16.11 $             0.00 $             16.11
                 Total to be paid for chapter 7 administrative expenses               $               11,195.60
                 Remaining Balance                                                    $               39,741.86


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 10-24144             Doc 45   Filed 10/30/18 Entered 10/30/18 10:24:44              Desc Main
                                             Document     Page 11 of 12




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 139,331.53 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 28.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Internal Medicine And
     1                    Family                     $         2,035.16 $              0.00 $            580.49
     2                    Internal Revenue Service   $       133,964.65 $              0.00 $         38,211.05
     3                    Joliet Fire Department     $         1,069.61 $              0.00 $            305.09
     4                    Silver Cross Hospital      $           242.82 $              0.00 $              69.26
                          Missouri Department Of
     5                    Revenue                    $         2,019.29 $              0.00 $            575.97
                 Total to be paid to timely general unsecured creditors               $               39,741.86
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 10-24144              Doc 45   Filed 10/30/18 Entered 10/30/18 10:24:44           Desc Main
                                             Document     Page 12 of 12




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
